DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "paddle main portion" in lines 11-12.  There is insufficient antecedent basis for this limitation in the claim. It is the Examiner’s position this refers to the “paddle main body portion” of line 4.
Regarding Claim 6, lines 10-12, it is recited that paddle elastic portion (53) has a higher elasticity modulus than the paddle main (body) portion (51/512). Being an elastic portion, it is the Examiner’s position that 53 rather would have a lower elasticity modulus (i.e. a material’s resistance to elastic deformation) than the paddle main (body) portion. Alternatively, it may be recited as merely having higher elasticity.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1 and 7-9 is/are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Kotani (US Pub No. 2019/0225451 A1) .
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Furthermore, it is noted that in line 23, the recitation “the control portion is capable of performing” requires merely the capability of doing so, not an explicit disclosure of such.


Allowable Subject Matter
Claims 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record shows a top surface detection sensor detecting the sheet holding member as claimed (Claim 2) or the controls as claimed (Claims 3-5). The prior art also does not recite a base portion with a shaft hole (Claim 6).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mandel (US Patent No. 5,098,074) discloses paddle wheel 36 but cannot contact sheets from above and does not disclose the necessary controls.
Yamashita (US Pub No. 2009/0039590) discloses roller 7, what appears as a paddle 31a (not disclosed as such) but no lifting-lowering drive and associated controls.
Kotani (US Pub No. 2006/0145408) discloses a holding member but no paddle or the necessary controls.





Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PRASAD V GOKHALE/Primary Examiner, Art Unit 3653                                                                                                                                                                                                        February 4, 2022